DETAILED ACTION

Response to Amendment
The Amendment filed 10/05/2021 has been entered.  Claims 1, 4-8, 12-13, 20-21, 25-26, 28-30, 36-37 and 44-46 remain pending in the application.  Claims 25-26, 28-30, 36-37 and 44-46 have been withdrawn.  Claims 2-3, 9-11, 14-19, 22-24, 27, 31-35, 38-43, and 47-48 have been canceled.  Applicant's arguments have overcome the 112(b) rejections previously set forth in the Non-Final Rejection mailed 06/08/2021.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1, 4, 8, and 12-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Levashov EA et al: "Effect of Nanocrystalline Powders on the Structure and Properties of Dispersion-Hardened Alloy TiC - 40% KhN70Yu", Metallurgist, Kluwer Academic Publishers-Plenum Publishers, NE, vol. 47, no. 3-4, 1 March 2003 (2003-03-01), pages 133-139.  
Regarding claim 1, Levashov teaches a “heat-resistant hard alloy, based on titanium carbide and a nickel alloy, was obtained by self-propagating high-temperature synthesis (SHS)” (which reads upon “a method of synthesizing a metallic matrix Levashov teaches that “the results of the investigation showed that the rate of combustion of the various charges containing additions of nanodisperse powders decreased from 1.42 to 0.52 cm/sec”; page 134; Levashov teaches that “the combustion temperature decreased in a similar manner (see Table 3), and that these findings indicate that the additions are relatively chemically inert, and they show that reaction surface is partially blocked by a mixture of titanium and soot”; page 134).  Levashov teaches that “the charge was prepared over 6 h in a 6-liter ball mill” (which reads upon “mixing the first reactant, the second reactant and the nucleator compound to obtain a reaction mixture”, as recited in the instant claim; page 134).  Levashov teaches that “the synthesis operation was carried out in a reaction-type sand mold on a DA-1932B press with a force of 1.6 MN (160 ton-f)” (which reads upon “and heating the reaction mixture to an auto-activation temperature to initiate a self- propagating high-temperature synthesis reaction between the first and second reactants and thereby produce the metallic matrix composite”, as recited in the instant claim; pages 134-35).  Levashov teaches that “the addition of nanocrystalline zirconium oxide and micro-powders of 
Regarding claim 4, Levashov teaches the method of claim 1 as stated above.  Levashov table 1 teaches that the first reactant is a metallic element (page 134, Nickel for example).  Levashov table 2 teaches that the nucleator compound is a metallic element bonded to a non-metallic element (page 134, Al2O3, for example).  
Regarding claims 8 and 12-13, Levashov teaches the method of claim 1 as stated above.  Levashov table 2 teaches that the modified powder (nucleator compound) is ZrO2 (page 134).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Levashov EA et al: "Effect of Nanocrystalline Powders on the Structure and Properties of Dispersion-Hardened Alloy TiC - 40% KhN70Yu", Metallurgist, Kluwer Academic Publishers-Plenum Publishers, NE, vol. 47, no. 3-4, 1 March 2003 (2003-03-01), pages 133-139.
Regarding claim 7, Levashov teaches the method of claim 1 as stated above.  Levashov teaches “an exothermic mixture of the composition 48% Ti + 20% C + 40% KhN70Yu” (page 134).  Levashov teaches that “the mixture was composed of powders of nickel, chromium, aluminum, iron, titanium, and soot and was augmented by additions of nanocrystalline powders” (page 134).  Levashov teaches that “the nanocrystalline powder can be NbC” (page 134).  It is prima facie obvious to substitute equivalents known for the same purpose.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d, 231 USPQ 532 (CCPA 1982). See MPEP §2144.06 (II).  According, it would have been obvious to one of ordinary skill in the art at the time of the invention to use TiC powder in place of the separate Ti and C powders used in the mixture of Levashov.  

Claims 1, 5-6, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lima et al. Metal Matrix Composites from Self-Propagating Synthesis and Hot Pressing Microscopy and Analysis, September 2001, pages 29-31, from IDS, in view of Levashov EA et al: "Effect of Nanocrystalline Powders on the Structure and Properties of Dispersion-Hardened Alloy TiC - 40% KhN70Yu", Metallurgist, Kluwer Academic Publishers-Plenum Publishers, NE, vol. 47, no. 3-4, 1 March 2003 (2003-03-01), pages 133-139.
Regarding claims 1, 5-6, and 20-21, Lima teaches that “Self-propagating high-temperature synthesis (SHS) is a process that provides the production of composites with low porosity, three-dimensional structure between the intermetallic and the metal matrix with competitive costs and simplicity” (which reads upon “a method of synthesizing a metallic matrix composite, the method comprising”, as recited in the instant claim; page 29).  Lima teaches that “the system used was pure aluminum (Al) and titanium oxide (TiO2) powders” (which reads upon “providing a first reactant that is a metallic element or a metallic compound; providing a second reactant that is a metallic element or a metallic compound”, as recited in the instant claim; page 29).  Lima teaches that “the Al and titanium oxide powders were mixed” (which reads upon “mixing the first reactant and the second reactant to obtain a reaction mixture”, as recited in instant claim 1; which reads upon “wherein the first reactant is Al, the second reactant is TiO2, the metallic matrix consists substantially of TiAl”, as recited in instant claim 20; page 29).  Lima teaches that “the reaction was conducted at 1073K for 3600s at a pressure of 30MPa in the first stage and then the temperature was reduced to 913K and the composite compacted at a pressure of 157MPa for 1800s in this second stage” (which reads upon “and heating the reaction mixture to an auto-activation temperature to initiate a self- propagating high-temperature synthesis reaction between the first and second reactants and thereby produce the metallic matrix composite, the metallic matrix composite comprising a metallic matrix”, as recited in the instant claim; page 29).  

Levashov is similarly concerned with self-propagating high-temperature synthesis of metal compounds (page 133).  Levashov teaches a “heat-resistant hard alloy, based on titanium carbide and a nickel alloy, was obtained by self-propagating high-temperature synthesis (SHS)” (which reads upon “a method of synthesizing a metallic matrix composite, the method comprising:”, as recited in the instant claim; page 133).  Levashov teaches that “an exothermic mixture of the composition 48% Ti + 20% C + 40% KhN70Yu” (which reads upon “providing a first reactant that is a metallic element or a metallic compound; providing a second reactant that is a metallic element or a metallic compound”, as recited in the instant claim; page 134).  Levashov teaches that “the mixture was composed of powders of nickel, chromium, aluminum, iron, titanium, and soot and was augmented by additions of nanocrystalline powder” (which reads upon “providing an inert nucleator compound”, as recited in the instant claim; page 134; Levashov teaches that “the results of the investigation showed that the rate of combustion of the various charges containing additions of nanodisperse powders decreased from 1.42 to 0.52 cm/sec”; page 134; Levashov teaches that “the combustion temperature decreased in a similar manner (see Table 3), and that these findings indicate that the additions are relatively chemically inert, and they show that reaction surface is partially blocked by a mixture of titanium and soot”; page 134).  Levashov teaches that “additions of ZrO2 and NbC have a positive effect on the main physico-mechanical characteristics of the alloy (strength, hardness, fracture toughness)” (which reads upon “wherein the nucleator compound consists substantially of a compound selected from the group consisting of ZrO2”, as recited in instant claim 21; page 133).  Levashov teaches that “the most positive effect on the hardness of the initial alloy was seen from the addition of ultrafine ZrO2,” (page 139).  Levashov teaches that “the charge was prepared over 6 h in a 6-liter ball mill” (which reads upon “mixing the first reactant, the second reactant and the nucleator compound to obtain a reaction mixture”, as recited in the instant claim; page 134).  Levashov teaches that “the addition of nanocrystalline zirconium oxide and micro-powders of zirconium oxide lead to the formation of a complex titanium–zirconium oxycarbide Ti,Zr(C,O) with lattice periods of 4.338 Å and 4.336 Å, respectively” (which reads upon “the metallic matrix composite comprising a metallic matrix and an in situ formed reinforcement, the reinforcement comprising discrete particles substantially uniformly dispersed within the metallic matrix, each of the particles comprising a reinforcement constituent disposed about a core formed of the nucleator compound”, as recited in the instant claim; page 136, see also FIG. 1 and related text).  Levashov teaches that “zirconium oxycarbide Zr(C,O) is also formed and is precipitated as a separate phase with lattice periods of 4.645 Å and 4.657 Å, respectively” (page 136).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add ultrafine ZrO2 to the Al and titanium oxide powders of Lima, as taught by Levashov to improve on the main physico-mechanical characteristics of the alloy, including strength, hardness, fracture toughness, most especially hardness.  
Adding ultrafine ZrO2 to the Al and titanium oxide powders of Lima, as taught by Levashov will result in the in situ formed reinforcement consisting substantially of Al203, as in instant claim 20.  
Adding ultrafine ZrO2 to the Al and titanium oxide powders of Lima, as taught by Levashov will result in a first reactant Al; a second reactant titanium oxide; an inert nucleator compound, ZrO2, a metallic matrix, TiAl, and a reinforcement, Al2O3, which satisfy the mathematical relationships set forth in claims 5 and 6.  

Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive.  Regarding Levashov, Applicant argues that ZrO2 participates as a reactant in the SHS reaction and ZrO2 is not an inert reactant (remarks, page 8).  This is not found convincing because Levashov teaches that “the results of the investigation showed that the rate of combustion of the various charges containing additions of nanodisperse powders decreased from 1.42 to 0.52 cm/sec”; page 134.  Levashov teaches that “the combustion temperature decreased in a similar manner (see Table 3), and that these findings indicate that the additions are relatively chemically inert, and they show that reaction surface is partially blocked by a mixture of titanium and soot”; page 134.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733